
	
		I
		112th CONGRESS
		2d Session
		H. R. 5638
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary concerned to develop and
		  implement policies and procedures to prevent and respond to hazing in the Armed
		  Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Service Member Anti-Hazing
			 Act.
		2.Duties of the
			 Secretary concerned
			(a)Hazing policies
			 and proceduresThe Secretary
			 concerned, in consultation with the Panel established in section 3,
			 shall—
				(1)develop and
			 implement a policy to prevent and respond to hazing of members of that branch
			 of the Armed Forces;
				(2)develop and
			 implement a program to train members of that branch of the Armed Forces on the
			 dangers of and the need to avoid hazing and on issues related to diversity,
			 which each such member shall attend not less than annually;
				(3)expand any
			 policies for reporting incidents of hazing to include a phone service through
			 which an individual can anonymously call to report incidents of hazing in that
			 branch of the Armed Forces; and
				(4)develop and implement a procedure to
			 transfer a member of that branch of the Armed Forces who has been the victim of
			 a substantiated incident of hazing to another unit in such branch of the Armed
			 Forces.
				(b)Data
			 collectionThe Secretary concerned shall collect and maintain
			 data on each incident of hazing reported, including—
				(1)the gender, race
			 or ethnicity, sexual orientation, and religion of the victim and perpetrator of
			 the incident of hazing; and
				(2)whether the Secretary concerned responded
			 to the incident of hazing, and if there was a response, information about such
			 response.
				(c)ReportThe Secretary concerned shall submit an
			 annual report to Congress on the data collected and maintained under subsection
			 (b).
			3.Military Hazing
			 Prevention Oversight Panel
			(a)EstablishmentThere is established a panel to be known as
			 the Military Hazing Prevention Oversight Panel (in this Act referred to as the
			 Panel).
			(b)MembershipThe
			 Panel shall be composed of the following members:
				(1)The Secretary of
			 the Army or the Secretary’s designee.
				(2)The Secretary of the Navy or the
			 Secretary’s designee.
				(3)The Secretary of the Air Force or the
			 Secretary’s designee.
				(4)The Secretary of Homeland Security (with
			 respect to the Coast Guard) or the Secretary’s designee.
				(5)Members appointed
			 by the Secretary of Defense from among individuals who are not officers or
			 employees of any government and who have expertise in advocating for—
					(A)women;
					(B)racial or ethnic
			 minorities;
					(C)religious
			 minorities; or
					(D)gay, lesbian,
			 bisexual, or transgender individuals.
					(c)DutiesThe
			 Panel shall—
				(1)make recommendations to the Secretary
			 concerned on the development of the policies, programs, and procedures
			 described in section 2(a); and
				(2)monitor the policies, programs, and
			 procedures described in section 2(a) and make recommendations to the Secretary
			 concerned, based on the data collected in section 2(b), on ways to improve such
			 policies, programs, and procedures.
				(d)Initial
			 MeetingNot later than 180
			 days after the date of the enactment of this Act, the Panel shall hold its
			 initial meeting.
			(e)MeetingsThe
			 Panel shall meet not less than annually.
			4.Definitions
			(a)HazingThe term hazing means any
			 conduct whereby a member of the Armed Forces, regardless of branch or rank,
			 without proper authority causes another member to suffer, or be exposed to, any
			 activity which is cruel, abusive, humiliating, oppressive, demeaning, or
			 harmful, and includes—
				(1)soliciting or
			 coercing another individual to perpetrate any such activity;
				(2)verbal or psychological conduct; and
				(3)instances in which
			 the victim of such activity gave actual or implied consent.
				(b)Secretary
			 concernedThe term Secretary concerned has the
			 meaning given the term in section 101(a) of title 10, United States Code.
			
